DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ (RCE) submission filed on November 5, 2021 has been entered.

Status of the Claims
Receipt and entry of Applicants’ reply filed on November 5, 2021 is acknowledged.  Independent Claim 1 is amended.  Thus, Claims 1-11, 13-14, and 22 are pending and are further examined on the merits in the U.S. National stage application. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
				opening on a main body side of the motor casing (Claim 2, line 3, one way to obviate this objection is to further cancel this limitation from Claim 2),
				projection area viewed from an axial direction between the eccentric portion and the flange (Claim 6, last two lines; ¶ 0040 describes that the balance weight 23 is disposed in the projection area, Fig. 5, yet without a reference numeral designating the projection area which would also highlight the structure(s) that bound the projection area it is not understood what area is being viewed axially and/or how such a projection area can be larger than an area of the opening section 22; additionally…when viewing Fig. 5 the cross section area of 22 does not visually appear to be larger than the opening of the space that contains balance weight 23 when viewing Fig. 5), and
				balance weight between the flange and the eccentric portion (Claim 7, lines 2 and 3; in contrast, balance weight 23 is positioned between flange 15 and rotor 5)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
		maximum diameter 22ΦA of motor unit 20 (¶ 0039, line 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
			reference sign 10C shown in Fig. 2 is not found in the specification (this is believed to be the outer ring of the revolving bearing).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because of the following informalities:    
		“spiral wrapping sections are formed respective on surfaces of panels thereof” (Claim 22, lines 2 and 3) should be ‘spiral wrapping sections are respectively formed [[
	Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-14, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Regard to Claim 1 and claims dependent thereon
	The limitation “the main body casing and the motor cover are fastened with a fastening member” (Claim 1, lines 13 and 14) is not found in the specification.  In contrast, the main body casing (14, Fig. 1) and the motor cover (21) are not fastened by a fastener (18(s)).  Rather, the main body casing (14) is fastened to the flange (15) by a fastener (18(s)) as shown in Figs. 3A and 3B) and the motor casing (17) is attached to the flange (15).  As shown in Figs. 3A and 3B the motor cover (21) and/or motor casing (17) having no attachment to the fastener (18(s)).  One way to obviate this rejection is to further amend the claim as follows:  
			“the main body casing and a flange [[together with a fastening member”

In Regard to Claim 7
	The phrase “a balance weight…between the flange and the eccentric portion” is not described in the specification.  In contrast, balance weight (23, Fig. 5) is disposed between the flange (15) and rotor (5, ¶ 0041, lines 1 and 2, 15 and 16, the balance weight 23 is arranged in the motor casing 17).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, 5-8, 10, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 2 and claims dependent thereon
	The phrase “the main bearing…is located on an inner side of the flange at the end of the motor unit” (Claim 1, lines 17-19) in combination with the phrase “the flange is in an opening on a main body unit side of the motor casing” (Claim 2, lines 2 and 3) make the claim indefinite in that it is not understood how the flange (15, Fig. 1) can be disposed at the end of the motor unit (20) and also be disposed in an opening of the motor casing (17, Fig. 2) at the same time. In contrast, the flange (15) overlies and is attached to the motor casing (17, Fig. 2 of the specification).  One way to obviate this rejection is as follows:  
	2. (Currently Amended) The scroll fluid machine according to claim 1, wherein the motor cover includes a motor casing, and the motor casing and motor cover are positioned on an outer side of the stator in a radial direction of the shaft and the flange is positioned at an end of the motor casing [[

In Regard to Claim 5
	The element “the fastening position” (Claim 5, line 3) has improper antecedent basis.  
	The phrase “the fastening position of the main body unit and the motor unit is on an outer side in a radial direction than the autorotation preventing mechanism” makes the claim indefinite in that it is not understood what this phrase means to recite.  
	One way to obviate this rejection is to further amend the claim as follows:  
	5. (Currently Amended) The scroll fluid machine according to claim 1, wherein the main body unit includes the autorotation preventing mechanism configured to prevent autorotation of the revolving scroll, a [[at [[of the scroll fluid machine in a radial direction farther than a location of the autorotation preventing mechanism.

In Regard to Claim 6 and a claim dependent thereon
	The phrase “an area of the opening section is larger than a projection area viewed from an axial direction between the eccentric portion and the flange” (Claim 6, lines 2-4) makes the claim indefinite in that the projection area is not labeled in the drawings to confirm that which is recited in this claim so that the scope of the claim is clear.  Additionally, when visually viewing Fig. 5 a cross section area of opening area 22 (Figs. 4 and 5) does not appear to be larger than what the specification describes as the projection area (i.e., the space that contains balance weight 23, ¶ 0040, also see Claim 7), and as such, appears to visually contradict the limitations of Claim 6.   

In Regard to Claim 8
	The entirety of Claim 8 in combination with the specification (¶ 0041, lines 1 and 2, “the balance weight is 23 is arranged in the motor cover 21”) makes this claim indefinite in that it is not understood what the limitations of Claim 8 actually mean or are attempting to recite.  More particularly, it is not understood what element(s) the word “side” is in reference to so that the balance weight’s position within the scroll fluid machine is understood.  One way to obviate this rejection is to further amend the claim as follows:  
	8. (Currently Amended) The scroll fluid machine according to claim 1, wherein a balance weight is disposed in a space of the motor cover between the flange and the rotor [[ 

In Regard to Claim 10
	The phrase “the main body unit includes an inner ring of the revolving bearing, and the motor unit includes the outer ring of the revolving bearing” (Claim 10, lines 3 and 4, the embodiment of Fig. 7B) in combination with the phrase “the motor unit includes a rotor, at stator…a shaft configured to rotate with the rotor” (Claim 1, lines 7 and 8, the embodiment of Figs. 1 and 7A) makes the claim indefinite in that it is not understood how the limitations of this claim are attained when the inner ring (10A, Fig. 7B) is disposed on a shaft that is part of the main body unit (19, Fig. 2) which is not recited in either Claim 10 or Claim 1 from which Claim 10 depends.    

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In Regard to Claim 10
	Claim 10 contains limitations that are directed to an alternate embodiment/“variation of the first embodiment” (p. 5, lines 17-18, Fig. 7B; main body unit contains inner ring (10A) disposed on a shaft of the main body unit (i.e., and this shaft of the main body unit is not recited in either Claim 1 or Claim 10), motor unit (20) contains outer ring (10B)).  In contrast, Claim 1 is directed to a first embodiment (Figs. 1 and 7A; main body unit (19) contains outer ring (10B), motor unit contains inner ring (10A)).  As the features of the embodiment of Figs. 1 and 7A are mutually exclusive to the features of the embodiment of Fig. 7B, the limitations of Claim 10 that describe the features associated with Fig. 7B are not narrower that the limitations of Claim 1 from which Claim 10 depends.    
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 11, 13-14, and 22 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US2007/0077159 (Tsuchiya et al.; published on April 5, 2007) (TSUCHIYA) in view of US4207710 (Fournier; issued on June 17, 1980) (FOURNIER). 
	In reference to Claim 1, TSUCHIYA teaches: 
		A scroll fluid machine (title, Abstract, Figs. 1-7), comprising: a main body unit (collective structures encompassed within covering tube 17 + casing 3, in combination, ¶ 0025, line 1 and ¢ 0019, line 2, Fig. 4) configured to compress a fluid (¶ 0001, lines 7-9); and a motor unit (collective structures encompassed within M,
Examiner's ANNOTATED Fig. 4 of TSUCHIYA) configured to drive the main body unit, wherein
			the main body unit includes a fixed scroll (5, ¶ 0019, last line), a revolving scroll (6 and the structure to the right of 6 in Fig. 4, ¶ 0019, last line), a main body casing (17+3, in combination), and an autorotation preventing mechanism (self-rotation preventing mechanisms 14, ¶ 0023, lines 2 and 3) configured to be held by
the revolving scroll and the main body casing and prevent autorotation of the revolving scroll,
			the motor unit includes a rotor (N, Examiner's ANNOTATED Fig. 4 of TSUCHIYA), a stator (O, Examiner's ANNOTATED Fig. 4 of TSUCHIYA) configured to rotate the rotor, a shaft (driving shaft 9, 0020, line 6) configured to rotate integrally with the rotor, a motor cover (M, Examiner's ANNOTATED Fig. 4 of TSUCHIYA) configured to house the rotor and the stator,
			an eccentric portion (9a, at the far left end of 9 in Fig. 4, 0020, line 6) is included at a distal end of the shaft (9),
			the main body unit (collective structures encompassed within 17+3, in combination, Fig. 4) and the motor unit (collective structures encompassed within M, Examiner's ANNOTATED Fig. 4 of TSUCHIYA) are connected via the eccentric portion (9a),
			the main body casing (17+8, in combination) and the motor cover (M) are fastened with a fastening member (as the recitation of the element “fastening member’ is broadly recited the Examiner broadly interprets the recessed shouldered groove at Locations Q and W (i.e., the recessed shoulder groove disposed on M completely surrounds the entirety of M relative to shaft 9 as shown at Locations Q and W) so as to be a kind of fastening member in that the specific recessed shouldered groove allows the end of 3 to be received and seated/attached into the recessed shoulder groove as shown at Locations Q and W which secures the structure of the main body casing of 3 to M from at least movement in a radial direction relative to motor unit M, Examiners ANNOTATED Fig. 4 of TSUCHIYA),
			the motor unit (collective structures encompassed within M, Examiner's ANNOTATED Fig. 4 of TSUCHIYA) includes a main bearing (bearing 7, ¶ 0020, last line) that is fixed to the motor cover (M) by a flange (R, Examiner's ANNOTATED Fig. 4 of TSUCHIYA),
			the main bearing (7) is configured to rotatably support (¶ 0020) the shaft (9) and is located on an inner side of the flange at an end of the motor unit (collective structures encompassed within M, Examiner's ANNOTATED Fig. 4 of TSUCHIYA, and flange R forms the boundary of the motor unit M at the left end of Examiner’s ANNOTATED Fig. 4 of TSUCHIYA with bearing 7 being at the radially inner portion of flange R), and
			positions in an axial direction of the main bearing (7) and at least part of the autorotation preventing mechanism (14) overlap each other when viewed from a radial direction (an observer at vantage point U looking in a radial direction along Radial Axis T towards TSUCHIYA’s scroll compressor that 7 and 14 sees that main bearing 7 and autorotation preventing mechanism 14 at least partially overlap each other, Examiner's ANNOTATED Fig. 4 of TSUCHIYA). While TSUCHIYA teaches a fastening member, TSUCHIYA does not teach that the fastening member includes a bolt (as the “fastening member” has been interpreted as above under 35 U.S.C. 112, sixth paragraph to be a bolt as described in the specification by Applicants). 
FOURNIER teaches a workpiece apparatus (title, Abstract, Figs. 1-8) that describes a similar problem of fastening components together that is solved by a bolt/shoulder/recess fastening configuration to secure components together (block 82 “held rigidly” together to cap 150 by bolt 187a at shoulder 178, col. 5, lines 45- 51, Fig. 8).
	It would be obvious to a person of ordinary skill in the art (PHOSITA) before the
effective filing date of the invention to see the bolt/shoulder/recess fastening
configuration teachings of FOURNIER and further include the bolt as part of the fastening configuration in TSUCHIYA’s machine for at least the benefit of having an alternate securement approach to attach components together as expressly described by FOURNIER (col. 5, lines 45-51) that is still effective to ensure a reliably constructed machine that can effectively rotate during operation without coming apart.
In reference to Claim 2, TSUCHIYA further teaches that the motor cover (M) includes a motor casing (external tube 32, | 0032, line 2) on an outer side in a radial direction of the shaft (9) and the flange (R) in an opening on a main body unit side of the motor casing (Fig. 4).

    PNG
    media_image1.png
    425
    587
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of TSUCHIYA

	In reference to Claim 3, TSUCHIYA also teaches that the main body unit (collective structures encompassed within 17+3, in combination, Fig. 4) and the motor unit (collective structures encompassed within M, Examiners ANNOTATED Fig. 4 of TSUCHIYA) are fastened via the flange (at Location Q).
	In reference to Claim 4, TSUCHIYA further teaches that a fastening position of the main body unit and the motor unit (at Location Q, Examiner's ANNOTATED Fig. 4 of TSUCHIYA) is on an outer side in a radial direction than an outer peripheral surface of the fixed scroll (radially outside of the fixed scroll structure at the arrowhead of reference numeral 5, Fig. 4).
	In reference to Claim 5, TSUCHIYA also teaches that the main body unit (collective structures encompassed within 17+3, in combination, Fig. 4) includes the autorotation preventing mechanism (14, Fig. 4) configured to prevent autorotation of the revolving scroll (6 and the structure to the right of 6 in Fig. 4), the fastening position (at Location Q) of the main body unit and the motor unit (collective structures encompassed within M, Examiner's ANNOTATED Fig. 4 of TSUCHIYA) is on an outer side in a radial direction than the autorotation preventing mechanism (14).
	In reference to Claim 6, TSUCHIYA further teaches that an opening section (V, Examiner's ANNOTATED Fig. 4 of TSUCHIYA) is provided on the motor unit side of the main body casing (17+3, in combination), and an area of the opening section is larger than a projection area (W, Examiners ANNOTATED Fig. 4 of TSUCHIYA) viewed from an axial direction between the eccentric portion (9a) and the flange (R).
In reference to Claim 8, TSUCHIYA also teaches that a balance weight (centrifugal fan 30, ¢ 0031, line 5, Fig. 4) is included on an outer side in a radial direction of the shaft (9) on a side away from the main body unit (collective structures encompassed within 17+3, in combination, Fig. 4) farther than the flange (R).
	In reference to Claim 11, TSUCHIYA further teaches that the main body unit (collective structures encompassed within 17+3, in combination, Fig. 4) and the motor unit (collective structures encompassed within M, Examiners ANNOTATED Fig. 4 of TSUCHIYA) are removably connected via the eccentric portion (9a, disassembly of the main body unit can include 9a being disassembled from the orbiting scroll so that the main body unit can be disassembled from the motor unit).
	In reference to Claim 13, TSUCHIYA also teaches that an inner side in a radial direction of the flange (R) protrudes to the main body unit side farther than an outer side in the radial direction see raised inner shoulder at Location Q, Examiners ANNOTATED Fig. 4 of TSUCHIYA).
	In reference to Claim 14, TSUCHIYA further teaches that the flange (R) has a fastening bearing surface fastened to the main body unit with a fastening member (at Location Q), and a position in an axial direction of at least part of the main bearing (7) is closer to a distal end of the eccentric portion (9a) than a position in an axial direction of the fastening bearing surface (at Location Q).
	In reference to Claim 22, wherein the fixed scroll (5, Fig. 1) and the revolving scroll (6) comprise spiral wrapping sections (fixed wrap 5a, ¶ 0019, line 4, orbiting wrap 6a, ¶ 0020, line 4) which are formed respective on surfaces of panels (fixed end plate 3a, 7 0019, line 2, and 6a) thereof, the wrapping sections of the fixed scroll (5) and the revolving scroll (6) overlapping each other (Fig. 1) to constitute a compression chamber (sealed compression chamber 2, ¶ 0020, lines 1-4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA and FOURNIER as applied to claim 1 above, and further in view of US2014/0227117 (Uekawa; published on August 14, 2014) (UEKAWA).
	In reference to Claim 7, TSUCHIYA and FOURNIER teach a balance weight, a flange, and an eccentric portion and a projection area viewed from an axial direction between the eccentric portion and the flange of the motor unit, however, TSUCHIYA and FOURNIER do not teach a balance weight that is disposed adjacent to the eccentric portion between the eccentric portion and the flange. UEKAWA teaches a scroll compressor (title, Abstract, Figs. 1-8) includes a shaft (main shaft 41, ¶ 0006, line 6) the contains multiple weights attached thereto, one of the weights being a balance weight (upper fluid-induced distortion reducing weight 81 is one of three reducing weights 81, 82, 83, ¶ 0010, lines 1 and 2, Figs. 1 and 2) on an outer side in a radial direction of the shaft (41) between the flange (bottom surface of 60 adjacent 81 is a kind of flange that extends out from shaft 41) and the eccentric portion (eccentric portion 42, ¶ 0007, line 6).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a shaft that has a plurality of weights where one of the weights is disposed at a location adjacent the eccentric portion and incorporate this additional balance weight at the projection area adjacently below the eccentric shaft in modified scroll compressor of TSUCHIYA and FOURNIER for the benefit for at least reducing an increase in distortion of the crankshaft during operation of the scroll compressor which assists to reduce abrasion to the bearing structures of the eccentric portion and/or reduce a reduction in bearing strength (¶ 0021, especially lines 6-11).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA and FOURNIER as applied to claim 1 above, and further in view of US2011/0116733 (Siraky et al.; published on May 19, 2011) (SIRAKY).
	In reference to Claims 9 and 10, TSUCHIYA and FOURNIER further teach a main body unit and that the scroll fluid machine further comprises a bearing (10, Fig. 4 of TSUCHIYA) that supports the eccentric portion (9a) as described above, however, TSUCHIYA and FOURNIER do not teach that the bearing is a revolving bearing having an outer ring/inner ring arrangement.  SIRKEY teaches a revolving bearing (01, Abstract, line 1, Fig. 2) having an inner ring (04) and an outer ring (05).  The PHOSITA would understand with such a revolving bearing arrangement the inner ring/outer ring can be respectively assigned to either the main body unit or the motor unit as recited in each of Claims 9 and 10 based on the requirement of the scroll fluid machine and its application of use to ensure a complete revolving bearing is formed.  
	It would be obvious to the PHOSITA to utilize a revolving bearing having an inner ring and outer ring as taught by SIRKEY and assign the inner ring/outer ring to the main body unit and the motor unit and incorporate such a bearing arrangement to replace the bearing of the modified scroll fluid machine of TSUCHIYA and FOURNIER for at least the benefit of having an alternative bearing arrangement that is still effective to provide support for the eccentric shaft dependent on the requirements of and application of use of the scroll fluid machine.      



Response to Arguments
Applicants assert that: 
		(i) TSUCHIYA does not teach the amended limitation “the main bearing is configured to rotatably support the shaft and is located on an inner side of the flange at the end of the motor unit” (p. 7, first full paragraph of Applicants’ reply filed on November 5, 2021),
		(ii) the bearing S as interpreted by the Examiner in regard to TSUCHIYA is not the main bearing as recited in independent Claim 1 (near the lower portion of the second full paragraph on p. 7 of Applicants’ reply),
		(iii) TSUCHIYA does not teach a making a shape of the bearing in inside the motor to protrude (p. 8, first full paragraph especially lines 1-3), and 
		(iv) FOURNIER is not a relevant reference to combine with TSUCHIYA as FOURNIER does not relate to a scroll fluid machine (p. 8, second full paragraph, lines 4-7), 
		(v) KANEMOTO does not teach the bearing located in the motor unit (p. 9, first full paragraph).  
The Examiner respectfully disagrees with each of Applicants’ assertions (i), (ii), (iii), (iv), and (v).  	
	In response to the (i) assertion, the Examiner still interprets TSUCHIYA to teach the amended limitations at Claim 1, lines 17-19 as follows:
	the main bearing (7) is configured to rotatably support (¶ 0020) the shaft (9) and is located on an inner side of the flange at an end of the motor unit (collective structures encompassed within M, Examiner's ANNOTATED Fig. 4 of TSUCHIYA, and flange R forms the boundary of the motor unit M at the left end of Examiner’s ANNOTATED Fig. 4 of TSUCHIYA with bearing 7 being at the radially inner portion of flange R).
	
	In response to the (ii) assertion, the reference character S in the Final Rejection is associated with the flange R and it is an end of flange R which is designated as flange S (top of p. 7 of the Final Rejection).  As such, the end of flange S is not the bearing S as asserted by Applicants which makes Applicants’ assertion about the bearing S moot.  In contrast, in the rejection of Claim 1 in the Final Rejection, the main bearing was identified as “bearing 7” (top portion of p. 7 of the Final Rejection).       
	In response to the (iii) assertion, while Applicants assert that “a shape of the bearing inside the motor to protrude”, the Examiner notes that Claim 1 nowhere recites the words, “shape”, “protrude” and/or a limitation of “a shape of the bearing inside the motor to protrude”.  Dependent Claim 13 contains such protruding language and TSUCHIYA was applied to reject Claim 13 and teaches this limitation at location Q (see the rejection of Claim 13 on p. 10 of the Final Rejection having notification date of July 6, 2021).  As such, this renders Applicants’ (iii) assertion moot.  
	In response to the (iv) assertion, while the Examiner agrees with Applicants that FOURNIER does not disclose a scroll compressor, FOURNIER solves the same kind of problem as Applicants’ disclosure (i.e., the fastening of components together, p. 7 of the Final Rejection, near the bottom of the p. 7), and as such, is proper and relevant regarding the rejection of Claim 1.  The Final Rejection described this reasoning in the application of FOURNIER to reject Claim 1 and Applicants did not further provide a reasonable argument against this applied reasoning.  Thus, Applicants’ (iv) assertion is moot.  
	In response to the (v) assertion, KANEMOTO (US2015/0093275 which has issued as US9279423) was acknowledged by the Examiner as a reference where the 102(1) exception applies and can only be used for double patenting purposes.  As such, it was not applied in the art rejection of Claim 1.  As KANEMOTO was not applied to formerly reject independent Claim 1, Applicants’ assertions of KANEMOTO regarding the prior art rejection of Claim 1 are moot.  
	Additionally, as KANEMOTO is not applied for prior art purposes, the former art rejections of Claims 9 and 10 based on KANEMOTO/YAMAZAKI under 35 U.S.C. 103 are withdrawn.  Upon further consideration and search, new rejections of each of dependent Claims 9 and 10 are applied under 35 U.S.C. 103 based on TSUCHIYA and FOURNIER and SIRKEY (US2011/0116733).  These new rejections of Claims 9 and 10 are described above.        
	Thus, a prima facie case of obviousness is fulfilled for independent Claim 1 such that the 35 U.S.C. 103 rejection of Claim 1 based on TSUCHIYA and FOURNIER is maintained, updated, and described above.  

The amended limitations of Proposed Claim 1 below are not taught by TSUCHIYA and FOURNIER.  Should Applicants decide to further amend Claim 1 with any or all of the limitations as recited in Proposed Claim 1, these amendments would be subject to further consideration and search.  
	TSUCHIYA’s scroll fluid machine includes a main bearing (bearing 7, Fig. 1) disposed in a flange (the vertical up and down structure at the end of the lead line of reference numeral 4 in Fig. 1 of TSUCHIYA) that has an opposed, facing relationship with another bearing (bearing 8) disposed in the flange across a space formed in the flange.  This relationship between the claim elements is not the same relationship as an exterior surface of the main bearing (7, Fig. 2 of the specification) having an opposed, facing relationship with the rotor (5) across a space formed in the flange (15) and the motor casing (17) as shown in Fig. 2 of the specification as is recited in Proposed Claim 1 below:  
	
	Proposed Claim 1.  1. (Currently Amended) A scroll fluid machine (1, Figs. 1-7B), comprising: 
		a main body unit configured to compress a fluid, [[
		a motor unit configured to drive the main body unit, wherein 
			the main body unit includes a fixed scroll, a revolving scroll, a main body casing, and an autorotation preventing mechanism configured to be held by the revolving scroll and the main body casing and prevent autorotation of the revolving scroll, 
			the motor unit includes a rotor, a stator configured to rotate the rotor, a shaft configured to rotate integrally with the rotor, a motor cover including a motor casing, the motor cover and the motor casing each surround [[a flange that overlies the rotor at one end of the motor casing with a first surface of the flange being fixedly attached to the motor casing, and a main bearing configured to rotatably support the shaft being fixedly attached to the flange so that an external surface of the main bearing has an opposed, facing relationship to the rotor across a space formed within the flange and the motor casing, the autorotation preventing mechanism being attached to the flange at a second surface of the flange opposite the first surface that faces away from the motor casing,
			an eccentric portion is included at a distal end of the shaft, 
			the main body unit and the motor unit are connected via the eccentric portion, 
			the main body casing and the flange [[and
			[[
			positions in an axial direction of the main bearing and at least part of the autorotation preventing mechanism overlap each other when viewed from a radial direction.


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2011/0300012 and US2005/0220648 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.  US9279423 is the US Patent of US2015/0093275 which was added on a previous PTO-892 form.    
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday November 24, 2021

/Mary Davis/Primary Examiner, Art Unit 3746